DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 29 November 2021 is hereby acknowledged. Claims 1, 4-6, 8, and 11-14 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 29 November 2021. In particular, claim 1 has been narrowed to reduce substituents, and claim 8 has been amended to require specific auxiliary agents. For this reason, the present action is made final.

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0009032 (“Katz”).
As to claims 1 and 4, Katz teaches a polymer (IA) having the structure

    PNG
    media_image1.png
    91
    238
    media_image1.png
    Greyscale
(abstract, para. 0003), which contains a first structural unit of formula (1-2), which may be unsubstituted (para. 0006, teaching m may be 0), or substituted with groups including halogen, nitro, CN, alkyl (paras. 0003, 0006, 0010, teaching R3 substituents), which are substituents recited for R1. While not exemplified, the structure of Katz includes X being –NR7-, which R7 may be hydrogen, alkyl, aryl (para. 0014), thus a structure of formula 2-A where R2 and 
As such, given the similarity in substituents between the polymer of Katz and the recited polymers, it would be an obvious modification of Katz, using –NR- groups for X and halogen as R1 substiutuents, as the connecting moieties, as is suggested in the definition of the resin by Katz as required by claims 1 and 4.
As to claim 5, while not exemplified with the required N connecting groups, Katz teaches forming polymer suitable for membranes in the range (see Table 2, examples 12e, 12f, and 12g), and thus forming polymers suitable for membranes in the recited molecular weight range would be an obvious modification of Katz.
As to claim 11, while not exemplified with the recited N connecting groups, Katz teaches forming polymers in solvent (para. 0152).
As to claim 12, while not exemplified with the recited N connecting groups, Katz teaches forming membranes (para. 0154). While molding is not stated, this is interpreted as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. In this case, an article is formed from the polymer, which is presumed to be the same no matter what process is used.

Claims 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0272722 (“Nakafuji”).
As to claim 8, Nakafuji teaches a composition for a film comprising a polymer (abstract), where such polymers may contain structural units I-5 or I-7 (para. 0071), which incorporate structural unit (1-2) where n is 0. Nakafuji further teaches a crosslinking agent that may be an epoxy (para. 0106) that increases hardness, thus a curable (hardenable) compound. 

    PNG
    media_image2.png
    57
    165
    media_image2.png
    Greyscale
, which would produce a resin having a unit of structural unit 1-2 where n is 0. While the second structural unit (2) is not exemplified, Nakafuji teaches the dihydroxy units used in formation of the structure may include the following unit

    PNG
    media_image3.png
    111
    179
    media_image3.png
    Greyscale
to improve solubility (para. 0085). The formation of a resin with this structure and the M-6 monomer would result in a structure of formula (2) where A1 and A2 are –O-, X is formula (2-1) where R6 and R7 are single bonds, a and b are 0, y is 1, Q and Z are single bonds, L is formula L1 where Rc is a 12-member monocyclic alicyclic hydrocarbon group. Given that such polymers meet the general formula of Nakafuji (abstract), the use of the alicyclic monomer hydrocarbon in conjunction with pyrimidinyl halo monomer M-6 to form the recited resin is an obvious modification of the disclosed exemplary monomers taught by Nakafuji, especially suggested by Nakafuji to increase solubility.
Nakafuji teaches that the crosslinking agent (curable compound) may be an epoxy compound (paras. 0107, 0109), and thus the use of epoxy compounds is an obvious substitution suggested by Nakafuji. Nakafuji teaches the crosslinking agent may be used in two types, thus including an auxiliary crosslinking (curing) agent. Nakafuji also teaches the composition may contain acid generating agent 
As to claims 13 and 14, Nakafuji teaches forming a film on a substrate by applying the composition to a substrate, and heating (paras. 0138, 0139) to crosslink (cure) the film (para. 0133), thus a cured product as required by claim 13, and a laminate of a substrate and cured product layer formed on the substrate as required by claim 14.

Allowable Subject Matter
Claim 6 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Pfaendner (DE 4237768 A1), and Nakafuji (US 2014/0272722) while teaching polymers having pyrimidinyl units connected to aromatic units, does not teach or suggest the recited linking structure required by the recited formulas.

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive. 
As to claim 1, applicant’s amendment does not overcome the prior rejections over Katz, because Katz does suggest halogenated hydrocarbon groups as substituents.
As to claim 8, while not exemplified, Nakafuji teaches acid generating agents (which generate acid on heating), and thus suggests acid curing agents as required by claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KREGG T BROOKS/Primary Examiner, Art Unit 1764